COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Friede & Goldman, LLC f/k/a FGL Buyer, LLC d/b/a
                            Friede & Goldman, Ltd.

Appellate case number:      01-18-00409-CV

Trial court case number:    2016-29340

Trial court:                125th District Court of Harris County

       Relator, Friede & Goldman, LLC f/k/a FGL Buyer, LLC d/b/a Friede & Goldman,
Ltd., has filed a petition for a writ of mandamus in this Court. Real parties in interest
have filed a “Motion to Strike, on in the Alternative, Motion for Leave to Reply to
‘Response of ABS Entities Joining and Adopting Friede & Goldman, LLC’s Petition for
Writ of Mandamus.’”
     The motion to strike the “Response of ABS Entities Joining and Adopting Friede
& Goldman, LLC’s Petition for Writ of Mandamus” is denied.
      The motion for leave to file a reply to the “Response of ABS Entities Joining and
Adopting Friede & Goldman, LLC’s Petition for Writ of Mandamus” is dismissed as
moot. Real parties in interest’s “Response to ‘Response of ABS Entities Joining and
Adopting Friede & Goldman, LLC’s Petition for Writ of Mandamus’” was filed in this
proceeding on June 21, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: June 28, 2018